Exhibit 10.2
SPONSORS’ AGREEMENT
     This Sponsors’ Agreement (this “Agreement”), dated as of December 8, 2009,
is made and entered into by and among Perella Weinberg Partners Acquisition LP
(“PWPA”), BNYH BPW Holdings LLC (“BNYH”, and together with PWPA, the
“Sponsors”), The Talbots, Inc., a Delaware corporation (“Talbots”), and BPW
Acquisition Corp., a Delaware corporation (“BPW”).
     WHEREAS, certain parties have entered into an agreement (the “BNYH
Agreement”) pursuant to which PWPA and PWP Acquisition GP LLC (the general
partner of PWPA) will acquire 100% of the interests in BNYH;
     WHEREAS, pursuant to the BNYH Agreement, BNYH has granted to PWPA a proxy
to vote all of the shares of BPW Common Stock (as defined below) owned by BNYH,
to exchange pursuant to the Warrant Exchange Offer (as defined in the Merger
Agreement (as defined below)) any of the Warrants (as defined below) owned by
BNYH, and to take any other actions PWPA deems necessary and advisable in
connection with the terms of the Merger Agreement and the transactions
contemplated thereby;
     WHEREAS, the Sponsors collectively hold 5,921,660 shares (the “Founders’
Shares”) of BPW common stock, $0.0001 par value per share (“BPW Common Stock”),
warrants to acquire 5,921,660 shares of BPW Common Stock purchased pursuant to
the Amended and Restated Initial Unit Subscription Agreement, dated February 19,
2008 (the “Founders’ Warrants”), and warrants to purchase 8,450,429 shares of
BPW Common Stock purchased pursuant to the Amended and Restated Sponsors’
Warrants Subscription Agreement, dated February 19, 2008 (the “Sponsors’
Warrants” and together with the Founders’ Warrants, the “Warrants”);
     WHEREAS, in connection with Section 2.12 of the merger agreement, dated as
of December 8, 2009, and entered into by and among Talbots, Tailor Acquisition
Inc., a Delaware corporation and direct subsidiary of Talbots (“Merger Sub”),
and BPW (the “Merger Agreement”), whereby Merger Sub will merge with and into
BPW, with BPW surviving the merger and becoming a wholly-owned subsidiary of
Talbots (the “Merger”), and in order to induce the parties to the Merger
Agreement to enter into the Merger Agreement and to proceed with the Merger and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of PWPA, BNYH, Talbots and BPW hereby agrees as
follows:
     1. Contemporaneously with the consummation of the Merger, PWPA (on behalf
of itself and its then wholly owned subsidiary, BNYH) will surrender to Talbots
or the Surviving Company (as defined in the Merger Agreement), and Talbots or
the Surviving Company, as applicable, will accept and cancel, or cause to be
accepted and canceled, an aggregate of 1,776,498 Founders’ Shares so that the
total number of Founders’ Shares held by the Sponsors (and converted in
accordance with Section 2.7 of the Merger Agreement) shall be 4,145,162. The
Sponsors will not receive any consideration for the Founders’ Shares so
surrendered and cancelled.

 



--------------------------------------------------------------------------------



 



     2. Each of PWPA and BNYH hereby irrevocably and unconditionally agrees
that:
(i) in connection with a vote to approve the Merger Agreement, the Merger and
any proposal to approve an amendment to BPW’s Amended and Restated Certificate
of Incorporation (the “BPW Charter”) to extend BPW’s corporate existence to
April 30, 2010, PWPA (on behalf of itself and BNYH) will vote (a) all of the
Founders’ Shares in accordance with the majority of the votes cast by the
holders of shares of BPW Common Stock issued in BPW’s initial public offering
(“IPO”) and (b) all of the Sponsors’ other shares of BPW Common Stock in favor
of such proposals;
(ii) in connection with the proposal to approve the amendment and restatement,
effective upon the completion of the Merger, of the BPW Charter to provide for
the perpetual existence of BPW and eliminate provisions of the BPW Charter that
relate to BPW’s operation as a blank check company and certain other changes,
PWPA (on behalf of itself and BNYH) will vote all of the Sponsors’ shares of BPW
Common Stock (including the Founders’ Shares) in favor of such proposal;
(iii) in connection with a proposal to approve the adjournment of the BPW
Stockholders Meeting (as defined in the Merger Agreement), including, if
necessary or appropriate, to solicit additional proxies in the event that there
are not sufficient votes at the time of the BPW Stockholders Meeting to approve
the foregoing proposals set forth in (i) and (ii) of this paragraph 2, PWPA (on
behalf of itself and BNYH) will vote all of the Sponsors’ shares of BPW Common
Stock (including the Founders’ Shares) in favor of such proposal;
(iv) PWPA (on behalf of itself and BNYH) will not exercise conversion rights
with respect to any of the Sponsors’ shares of BPW Common Stock;
(v) except as otherwise required pursuant to those certain Letter Agreements
executed by the Sponsors on February 26, 2008 in connection with the IPO (the
“Letter Agreements”), PWPA (on behalf of itself and BNYH) will vote all of the
Sponsors’ shares of BPW Common Stock (including the Founders’ Shares) against
any action or agreement submitted for approval or adoption of BPW’s stockholders
that would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of BPW contained
in the Merger Agreement; and
(vi) except as otherwise required pursuant to the Letter Agreements, PWPA (on
behalf of itself and BNYH) will vote all of the Sponsors’ shares of BPW Common
Stock (including the Founders’ Shares) against any BPW Acquisition Proposal (as
defined in the Merger Agreement) or proposal with respect to any Business
Combination (as defined in the BPW Charter) (other than the transactions
contemplated by the Merger Agreement) and against any other action, agreement or
transaction, in any case, that is submitted for approval or adoption of BPW’s
stockholders that the Sponsors would reasonably expect is intended, or would

 



--------------------------------------------------------------------------------



 



reasonably be expected to impede, interfere with, delay, postpone, discourage,
frustrate the purposes of or adversely affect the Merger or the other
transactions contemplated by the Merger Agreement or this Agreement or the
performance by BPW of its obligations under the Merger Agreement or any of the
Ancillary Agreements (as defined in the Merger Agreement) or the performance by
the Sponsors of their obligations under this Agreement, including: (a) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving BPW (other than the Merger); (b) a sale, lease or
transfer of a material amount of assets of BPW or any reorganization,
recapitalization or liquidation of BPW; or (c) any change in the present
capitalization of BPW or any amendment or other change to the BPW Charter or
bylaws, except, in each case of clauses (a) through (c), if expressly approved
in writing by Talbots.
     3. In connection with, and upon consummation of, the Warrant Exchange
Offer, as defined in Section 6.1(b) of the Merger Agreement, PWPA (on behalf of
itself and its then wholly owned subsidiary, BNYH) irrevocably and
unconditionally will, in accordance with the terms of the Warrant Exchange
Offer, exchange all of its Warrants for Talbots common stock (“Talbots Common
Stock”), at the exchange ratio set forth in the Warrant Exchange Offer.
     4. Subject to the consummation of the Merger, PWPA (on behalf of itself and
its then wholly owned subsidiary, BNYH) shall not (other than the acquisition of
BNYH by PWPA and PWP Acquisition GP LLC pursuant to the BNYH Agreement) without
the prior written consent of Talbots (i) sell, offer to sell, contract or agree
to sell, assign, hypothecate, donate, pledge, grant any security interest in,
encumber, grant any option to purchase or otherwise dispose of or agree to
dispose of, directly or indirectly, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder, in respect of, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of, or any securities
convertible into or exercisable or exchangeable for, or other rights to
purchase, whether any such transaction is to be settled by delivery of Talbots
Common Stock or such other securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or
(ii) in respect of its Talbots Common Stock for a period of 180 days from the
date of the completion of the Merger, provided, however, that, during such
180-day period, each Sponsor or its affiliates may sell that number of shares of
Talbots Common Stock with an aggregate market value at the time of the sale(s)
that does not exceed the federal and state income tax liabilities of each
Sponsor or affiliate arising from the receipt of Talbots Common Stock and New
Warrants (as defined in the Merger Agreement) in connection with the Merger and
Warrant Exchange Offer.
     5. The parties to this Agreement acknowledge and agree that, pursuant to
engagement letters between Perella Weinberg Partners LP, an affiliate of PWPA
(“Perella”), and Talbots, Perella shall be entitled to receive a fee from
Talbots relating to financial advisory services provided to Talbots in
connection with the Merger and with financing the Merger.

 



--------------------------------------------------------------------------------



 



     6. Talbots hereby agrees that the definition of “Registrable Securities”
included in that certain Registration Rights Agreement, dated as of February 26,
2008 between BPW, PWPA, BNYH and the other holders listed on the signature page
to the agreement attached thereto (“Reg Rights Agreement”) shall be deemed to
include the Talbots Common Stock to be received by the Sponsors upon
consummation of the Merger and Warrant Exchange Offer and agrees to enter into
an amendment to the Reg Rights Agreement to provide for the foregoing effective
upon consummation of the Merger.
     7. Each of the Sponsors and Talbots hereby waives any claim it may have in
the future against the Trust Account (as defined in the Merger Agreement), and
will not seek recourse against the funds held in or distributed from the Trust
Account, arising out of any of the provisions in this Agreement.
     8. The parties to this Agreement acknowledge and agree that the provisions
set forth in this Agreement shall supersede any conflicting provisions set forth
in the Letter Agreements.
     9. Each Sponsor represents and warrants that it has full right and power,
without violating any agreement by which it is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer), to enter into this Agreement, this Agreement has been duly
authorized, executed and delivered by the undersigned and is a valid and binding
agreement of the undersigned, enforceable against it in accordance with its
terms except as the enforceability thereof may be limited by bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally from time to
time in effect and by equitable principles of general applicability.
     10. This Agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles. This Agreement shall be binding on each of the
parties and their respective successors, heirs, personal representatives and
permitted assigns.
     11. This Agreement shall terminate on the earlier of (i) the expiration of
the lock-up period pursuant to paragraph 4 hereof, (ii) the liquidation of BPW
and (iii) the termination of the Merger Agreement in accordance with its terms.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement to be
effective as of the date first set forth above.

                  PERELLA WEINBERG PARTNERS
ACQUISITION LP    
 
           
 
  By:   /s/ Gary S. Barancik
 
Gary S. Barancik    
 
      Authorized Person    
 
                BNYH BPW HOLDINGS LLC    
 
           
 
  By:   /s/ Robert Bolandian
 
Robert Bolandian    
 
      Authorized Person    
 
                BPW ACQUISITION CORP.    
 
           
 
  By:   /s/ Gary S. Barancik
 
Gary S. Barancik    
 
      Chief Executive Officer    
 
                THE TALBOTS, INC.    
 
           
 
  By:   /s/ Michael Scarpa
 
Michael Scarpa             Chief Operating Officer, Chief Financial Officer
and Treasurer

 